Citation Nr: 1520218	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, and if so whether service connection is warranted. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The claims of service connection for sinusitis and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the Veteran's claim for service connection for sinusitis; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the April 2000 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for sinusitis was initially denied by way of an April 2000 rating decision.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2000 rating decision consisted of the Veteran's service treatment records and post-service VA and private treatment records.  Service connection for sinusitis was initially denied because there was no permanent residual or chronic disability subject to service connection shown by service treatment records or demonstrated by evidence following service.  

Evidence added to the record since the April 2000 rating decision includes, among other things, a June 2012 statement from a physician in which he opined that the Veteran's sinus disorder was at least as likely as not caused by or a result of his military service.  The Board finds that this evidence is "new," as it was not previously submitted to agency decision makers.  The Board also finds that,      since the credibility of the evidence is to be presumed for new and material evidence analysis, it is also material as it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the claim for service connection for sinusitis is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sinusitis is reopened, and to that extent only, the appeal is granted.

REMAND

Reopening the claim does not end the inquiry; consideration of the claim on the merits is required.  However, the Board finds that additional development is necessary prior to final appellate review of the sinusitis claim as well as the claim for service connection for migraine headaches.

As to the sinusitis, the Board finds that a remand for a VA examination to obtain an opinion as to the origins of the Veteran's sinusitis is needed because the June 2012 private opinion was not supported by any rational.  

Similarly, as to the migraine headaches, while the Veteran was afforded VA examinations April 2012 and June 2012, the opinions did not adequately address    all aspects of the claim. 

While the appeal is in remand status, updated private and VA treatment records should also be requested and associated with the claims file.

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his sinusitis and migraine headaches since service.  After securing any necessary releases, request any records that are not duplicates of those already contained in the claims file. 

In addition, obtain relevant VA treatment records dated from October 2014 to the present.  

If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA sinus examination to obtain an opinion as to whether his sinusitis is related to service.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.

Following review of the claims file and examination    of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a chronic sinus disability that arose during service or is otherwise related to any incident of service.   

Please explain the medical basis for the conclusion reached.

3.  Schedule the Veteran for a VA headache examination to obtain an opinion as to whether his migraine headaches are related to service or a service connected disability.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that his migraine headaches arose during service or are otherwise related to any incident of service?

(b)  If not, is it at least as likely as not (50 percent probability or greater) that his migraine headaches are caused by any     of the Veteran's service-connected posttraumatic stress disorder (PTSD)?

(c)  If not, is it at least as likely as not (50 percent probability or greater) that his migraine headaches are permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected PTSD?  If the examiner finds the migraine headaches are aggravated by PTSD, the examiner should attempt to quantify the degree of worsening of the headaches that is due to the PTSD.

Please explain the medical basis for the conclusion reached.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


